                                               Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 1 of 6




                                    1    Jared Simmons (Bar No. 018624)
                                         jared@sglawaz.com
                                    2    SIMMONS & GOTTFRIED, PLLC
                                         8160 E. Butherus Drive, Suite 7
                                    3    Scottsdale, Arizona 85260
                                         Telephone: (480) 998-1500
                                    4    Facsimile: (480) 998-6074
                                    5
                                         Jeffrey Messing (Bar No. 009768)
                                    6
                                         messing@bsmplc.com
                                         Kesha A. Hodge (Bar No. 021824)
                                    7    hodge@bsmplc.com
                                         BALL, SANTIN & MCLERAN, PLC
                                    8    2999 North 44th Street, Suite 500
                                         Phoenix, Arizona 85018
                                    9    Telephone: (602) 840-1400
                                         Facsimile: (602) 840-4411
                                    10   Attorneys for Defendant Arizona Rangers
2999 North 44th Street, Suite 500




                                    11                         IN THE UNITED STATES DISTRICT COURT
 Ball, Santin & McLeran, PLC

    Phoenix, Arizona 85018




                                    12                                    DISTRICT OF ARIZONA
        (602) 840-1400




                                    13
                                          Wine Education Council, a Delaware            Case No. CV-19-02235-PHX-DWL
                                    14
                                          non-profit corporation,

                                    15                                 Plaintiff,       RULE 14(A)(4) MOTION TO
                                          v.                                            STRIKE THE THIRD-PARTY
                                    16                                                  COMPLAINT AGAINST JEFFREY
                                          Arizona Rangers, an Arizona non-profit        EAST FROM THIS ACTION
                                    17    corporation,
                                    18                                 Defendant.              Oral Arguments Requested
                                    19
                                          Related Third-Party Complaint
                                    20

                                    21            Pursuant to Federal Rule of Civil Procedure 14(a)(4), Defendant/Third-Party Plaintiff
                                    22   Arizona Rangers moves this Court to strike from this action the third-party complaint that
                                    23   Third-Party Defendant Grant Winthrop seeks to file, without this Court’s permission, against
                                    24   Jeffrey East (“Winthrop/East Third-Party Complaint”). 1
                                    25            The purported Winthrop/East Third-Party Complaint was filed without leave of this
                                    26   Court, is untimely, and will cause undue delay and prejudice to Arizona Rangers. Helferich
                                    27   Patent Licensing, LLC v. Legacy Partners, LLC, 917 F. Supp. 2d 985, 988-89 (D. Ariz. 2013)
                                    28            1
                                                        Pursuant to Local Rule 7.1(b)(2), a proposed Order is hereto attached.
                                            Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 2 of 6




                                    1    (factors that a court should consider in granting leave to implead a third party include the
                                    2    timeliness of the motion, whether the proposed third party is likely to delay the trial, whether
                                    3    the proposed third party will cause prejudice to any of the other parties, whether the proposed
                                    4    third party will disadvantage the existing action, and whether the proposed third-party
                                    5    complaint alleges a cause of action for which relief may be granted). The Winthrop/East
                                    6    Third-Party Complaint should, therefore, be stricken from this action.
                                    7       I.      Winthrop Failed to Seek and Obtain Leave from this Court to File the
                                                    purported Winthrop/East Third-Party Complaint.
                                    8
                                                 Rule 14(a)(1) unequivocally and unambiguously states that “the third-party plaintiff
                                    9
                                         must, by motion, obtain the court’s leave if it files the third-party complaint more than 14
                                    10
                                         days after serving its original answer.” (Emphasis added.) Despite his contention to the
2999 North 44th Street, Suite 500




                                    11
 Ball, Santin & McLeran, PLC




                                         contrary, Doc. 132 at page 2, n.1, the docket clearly shows that Winthrop appeared and filed
    Phoenix, Arizona 85018




                                    12
                                         his original Answer to the Arizona Rangers’ Third-Party Complaint on July 22, 2019. See
        (602) 840-1400




                                    13
                                         Doc. 24. As a result, he could only file a third-party complaint without leave of the Court, if
                                    14
                                         he did so by August 5, 2019.
                                    15
                                                 The purported Winthrop/East Third-Party Complaint comes more than a year after
                                    16
                                         Winthrop initially answered in this suit. He attempts to justify the unauthorized unilateral
                                    17
                                         filing by suggesting that his Answer was not filed until March 10, 2020, however, that is
                                    18
                                         simply not true. March 10, 2020 is the date that he filed his Amended Answer to Arizona
                                    19
                                         Rangers’ Third-Party Complaint and asserted counterclaims against Arizona Rangers, but
                                    20
                                         Rule 14(a)(1) is clear that his deadline ran from the date that served his original Answer.
                                    21
                                         Winthrop was required to seek leave from this Court to file his Winthrop/East Third-Party
                                    22
                                         Complaint, which he failed to do.
                                    23
                                                 The recent Order granting Arizona Rangers’ Motion to Dismiss Winthrop’s Abuse-
                                    24
                                         of-Process Counterclaim did not grant Winthrop an extension in which to file any third-party
                                    25
                                         complaint. The Court simply allowed Winthrop until August 5, 2020 to amend and “refile
                                    26
                                         an amended counterclaim.” Doc. 123 at page 4 (Emphasis added). The Court did not
                                    27

                                    28


                                                                                        2
                                            Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 3 of 6




                                    1    consider or address the Winthrop/East Third-Party Complaint now being raised, because
                                    2    Winthrop did not present that pleading.
                                    3       II.       Allowing the Winthrop/East Third-Party Complaint Would Cause Undue
                                                      Delay and Prejudice to Arizona Rangers.
                                    4
                                                  This is not than a mere procedural matter, this is part of the continuing and concerted
                                    5
                                         efforts by Winthrop and Wine Education Council (which has admitted it is indemnifying
                                    6
                                         Winthrop in this case) to use this litigation as a means of bankrupting Arizona Rangers by
                                    7
                                         continuing to unnecessarily expand these proceedings with superfluous pleadings, irrelevant
                                    8
                                         discovery, and now additional parties.
                                    9
                                                  The Case Management Order in this case has been amended three times. See Docs.
                                    10
                                         22, 35, 59, 94. 2 October 2, 2020 is the current deadline for the final supplementation of
2999 North 44th Street, Suite 500




                                    11
 Ball, Santin & McLeran, PLC




                                         MIDP responses and the completion of fact discovery. Wine Education Council has already
    Phoenix, Arizona 85018




                                    12
                                         scheduled the deposition of Arizona Rangers’ Rule 30(b)(6) representative for August 12,
        (602) 840-1400




                                    13
                                         2020 and Arizona Rangers is in the process of scheduling the depositions of WEC’s
                                    14
                                         representative and Winthrop for September 3 and 4, 2020 respectively.
                                    15
                                                  It is not clear whether East, the proposed Third-Party Defendant, has even been served
                                    16
                                         yet. 3 Assuming arguendo that East was served on August 6, 2020, when the Summons for
                                    17
                                         the Winthrop/East Third-Party Complaint was issued, his answer/responsive pleading would
                                    18
                                         not be due until August 27, 2020 and his responses to the Mandatory Initial Discovery
                                    19
                                         Requests would not be due until September 28, 2020, four business days before the discovery
                                    20
                                         cutoff. It is unrealistic to expect any counsel representing East to get up to speed on the filed
                                    21

                                    22

                                    23            2
                                                      The Winthrop/East Third-Party Complaint clearly violates the Case
                                    24
                                         Management Order, which states “No motions to join parties, amend pleadings or filing
                                         supplemental pleadings shall be filed.” Doc. 22.
                                    25            3
                                                       Undersigned counsel does not represent Jeffrey East and has not been in
                                    26
                                         communications with him regarding the Winthrop/East Third-Party Complaint. Nothing in
                                         this Motion should be construed as affecting his rights/available defenses, suggesting
                                    27
                                         representation of East, or affecting the rights/available defenses of Arizona Rangers, should
                                         the Winthrop/East Third-Party Complaint be allowed. The argument presented in this
                                    28
                                         Motion is simply addressing the practical problems that would arise should this Court allow
                                         Winthrop to bring this Third-Party Complaint at the proverbial last minute.

                                                                                         3
                                            Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 4 of 6




                                    1    pleadings, the MIDP responses (and twenty supplements and over 8,800 pages of
                                    2    documents), the other discovery, and the transcripts within that short window of time.
                                    3           There is no way to maintain the current case management schedule, if the purported
                                    4    Winthrop/East Third-Party Complaint is added to this Action. As this Court is aware,
                                    5    Arizona Rangers filed a Motion for Summary Judgment against Wine Education Council on
                                    6    June 9, 2020, which this Court deferred ruling on, in part, because Wine Education Council
                                    7    claimed that it needed additional discovery to respond. Arizona Rangers will be unduly
                                    8    prejudiced, if this case were once again delayed due to more gamesmanship by Winthrop and
                                    9    his principal, Wine Education Council.
                                    10          In addition, if the Winthrop/East Third-Party Complaint were to be tried as part of this
                                         case, Mr. East will have the right to retake discovery, including depositions taken without his
2999 North 44th Street, Suite 500




                                    11
 Ball, Santin & McLeran, PLC

    Phoenix, Arizona 85018




                                    12   participation or he will be severely prejudiced and deprived of his right to meaningfully
        (602) 840-1400




                                    13   participate in the discovery. That will not only delay the prompt resolution that Arizona
                                    14   Rangers seek and are entitled to; it will also increase the litigation expenses. See Sw.
                                    15   Administrators, Inc. v. Rozay's Transfer, 791 F.2d 769, 777 (9th Cir. 1986) (“It is not an
                                    16   abuse of discretion to deny an application for impleader [of a new third-party defendant]
                                    17   where it will disadvantage the existing action., [whereby the third-party complaint would
                                    18   have] complicated and lengthened the trial, and would have introduced the extraneous
                                    19   question of remedies in the third-party action.”); see, e.g., Gandy v. Shaklan-Brown, No.
                                    20   CV063072PHXPGR, 2008 WL 4446708, at *2 (D. Ariz. Sept. 30, 2008) (denying
                                    21   defendant’s request for leave to allege third-party complaint where “the addition of the third-
                                    22   party claims would obviously disadvantage the existing action, which is now in the
                                    23   procedural posture of awaiting resolution of cross-motions for summary judgment.”).
                                    24          The other factor that weighs in favor of striking the Winthrop/East Third-Party
                                    25   Complaint from this action is the undisputable fact that Winthrop knew of East’s existence
                                    26   and the purported basis for his Third-Party claim long before he sought to file the
                                    27   Winthrop/East Third-Party Complaint. He has offered no reason for the substantial delay.
                                    28   Winthrop will not be prejudiced, if the Winthrop/East Third-Party Complaint is stricken from

                                                                                       4
                                            Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 5 of 6




                                    1    this action. To the extent that Winthrop contends that he has a claim against East for
                                    2    indemnification, Winthrop can sue East directly, presuming there are no additional issues
                                    3    that bar his action.
                                    4           As a practical matter, if this Court ignores Winthrop’s failings and allows the
                                    5    Winthrop/East Third-Party Complaint to be tried as part of this case, Arizona Rangers asks
                                    6    this Court to simultaneously order Winthrop to immediately reimburse Arizona Rangers for
                                    7    the costs it will incur in retaking any discovery that occurs before East answers (and asks that
                                    8    the existing discovery deadlines be continued, yet again).
                                    9                                           CONCLUSION
                                    10          The purported Winthrop/East Third-Party Complaint should be stricken because it
                                         was filed without leave of this Court, is untimely, and will unduly delay and prejudice
2999 North 44th Street, Suite 500




                                    11
 Ball, Santin & McLeran, PLC

    Phoenix, Arizona 85018




                                    12   Arizona Rangers.
        (602) 840-1400




                                    13          RESPECTFULLY SUBMITTED this 6th day of August 2020.
                                    14                                              SIMMONS & GOTTFRIED, PLLC
                                                                                        Jared C. Simmons
                                    15                                                  8160 E. Butherus Drive, Suite 7
                                                                                        Scottsdale, Arizona 85260
                                    16
                                                                                    -and-
                                    17
                                                                                    BALL, SANTIN & MCLERAN, PLC
                                    18

                                    19                                              By: /s/ Kesha A. Hodge
                                                                                           Jeffrey Messing
                                    20                                                     Kesha A. Hodge
                                                                                           2999 North 44th Street, Suite 500
                                    21                                                     Phoenix, Arizona 85018
                                                                                           Attorneys for Defendant Arizona Rangers
                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                                                                        5
                                            Case 2:19-cv-02235-SMB Document 138 Filed 08/06/20 Page 6 of 6




                                    1                                 CERTIFICATE OF SERVICE
                                    2          I certify that on this 6th day of August 2020, I electronically transmitted the foregoing
                                    3    document to the U.S. District Court Clerk’s Office using the CM/ECF System for filing and
                                    4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                    5
                                                  Cory L. Braddock, Esq.
                                    6             cbraddock@swlaw.com
                                                  Shalayne L. Pillar
                                    7             spillar@swlaw.com
                                                  SNELL & WILMER, LLP
                                    8             One Arizona Center
                                                  400 E. Van Buren, Ste. 1900
                                    9             Phoenix, AZ 85004-2202
                                                  Attorneys for Plaintiff
                                    10            Wine Education Council and
                                                  Third Party Defendant
2999 North 44th Street, Suite 500




                                    11            Grant G. Winthrop
 Ball, Santin & McLeran, PLC

    Phoenix, Arizona 85018




                                    12
        (602) 840-1400




                                    13   /s/ Kesha A. Hodge
                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                                                                       6
